Filed 1/19/16 P. v. Johnson CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F070338
         Plaintiffs and Respondents,
                                                                             (Super. Ct. No. CF98612873)
                   v.

ANDRE JOHNSON,                                                                           OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Jonathan B.
Conklin, Judge.
         John F. Schuck, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.


                                                        -ooOoo-




*        Before Levy, Acting P.J., Detjen, J. and Pen᷈a, J.
                             PROCEDURAL SUMMARY
       On August 13, 2014, appellant filed a “Request for Petition for Romero Hearing
(Penal Code Section 1385)” in the Fresno County Superior Court. Appellant did not
identify the basis for the court’s jurisdiction.1 The court denied the request on August 19,
2014, on the ground the court had no jurisdiction to consider dismissal of appellant’s
prior strike conviction, noting that appellant’s Fresno County conviction and sentence
were affirmed by this court on April 27, 2000. The instant appeal followed. Appellate
counsel filed a brief pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende)
identifying no arguable issues and asking this court to independently review the entire
record on appeal.
       On March 9, 2015, appellant filed a supplemental brief. Appellant states that his
sentence in Los Angeles Superior Court case No. A471038 was to run consecutive to his
sentence in Los Angeles Superior Court case No. A916597, but that his conviction in
case No. A916597 was dismissed. Consequently, he was entitled to resentencing in case
No. A471038. Appellant failed to identify the basis for this court’s jurisdiction to
resentence appellant pursuant to People v. Superior Court (Romero) (1996)
13 Cal.4th 497.
       After independent review of the record, we have concluded there are no
reasonably arguable legal or factual issues. (Wende, supra, 25 Cal.3d 436.)
                                     DISPOSITION
       The judgment is affirmed.




1      The record on appeal does not summarize the procedure, nor set forth the facts
relevant to appellant’s various convictions.


                                             2.